Citation Nr: 0108850	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
subacromial right shoulder bursitis.  

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
October 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
subacromial right shoulder bursitis, evaluated as 10 percent 
disabling, effective from November 1, 1998.  

The Board also notes that the July 1999 rating decision 
denied service connection for a bilateral knee disability on 
the grounds that the claim was not well-grounded.  While the 
veteran has not appealed such determination, the Board notes 
that recent legislation has eliminated the concept of a well-
grounded claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As such, this 
claim is referred back to the RO for appropriate action 
consistent with the new law.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right shoulder bursitis is manifested by 
pain, including on use, stiffness and weakness, productive of 
functional impairment comparable to no more than limitation 
of motion of the arm at shoulder level.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for subacromial 
right shoulder bursitis have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 5019, 5201 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for an increased rating for 
his right shoulder disability.  A recent VA examination has 
been conducted, and a copy of the report is associated with 
the claims file.  The veteran has not identified any 
outstanding treatment records.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

On VA examination in May 1999, the veteran reported that he 
had morning stiffness of the right shoulder which usually 
resolved during the day.  He used no medication.  Physical 
examination revealed pain in the right acromioclavicular 
joint with palpation, 170 degrees abduction, 170 degrees 
flexion, 105 degrees external rotation and 70 degrees 
internal rotation.  The diagnosis was subacromial bursitis 
with persistent pain and stiffness.  The examiner commented 
that the disability did not affect the veteran's activities 
of daily living or ability to work except from the standpoint 
that he was not able to work out anymore.  

On VA examination in June 2000, the veteran reported having 
pain in the right shoulder with movement.  He stated that 
when he tried to carry any heavy objects, he had to put more 
weight on the left than the right because of weakness.  He 
reported constant stiffness in the shoulder, but denied 
swelling or locking up.  He complained of instability, 
fatigability and lack of endurance with active use of the 
right shoulder.  He denied any treatment other than Motrin 
which he took three times a day.  He did complain of flare-
ups occasionally with increased activity, but rest and Motrin 
seemed to help.  He stated that when he did have a flare-up 
he had an increase in the limit of his range of motion.  
There were no episodes of dislocation or recurrent 
subluxation.  He indicated that he was right-handed.  

Physical examination revealed no edema, effusion or 
instability.  He did complain of some tenderness, and he had 
slow jerky movements and guarded movements with range of 
motion.  Range of motion of the right shoulder was forward 
flexion to 180 degrees with pain, abduction to 175 degrees 
with pain, external rotation to 85 degrees, and internal 
rotation to 45 degrees with increased pain at 20 degrees.  He 
had slow, jerky movements, especially with external rotation 
and flexion.  X-rays of the right shoulder revealed some 
widening of the acromioclavicular joint.  The diagnoses 
included limited range of motion of the right shoulder, and 
pain and stiffness of the right shoulder with activity.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40.  
If the disability involves a joint, consideration must be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  In DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), the Court held that a rating 
determination under a diagnostic code which provides for a 
rating solely on the basis of loss of range of motion, should 
be portrayed "in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups."

Bursitis is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected parts.  38 C.F.R. § 
4.171a, Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  During the June 2000 
VA examination, the veteran stated that he was right-handed.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that motion be 
limited to midway between the side and shoulder level.  38 
C.F.R. § 4.171a, Diagnostic Code 5201.

After careful consideration of all the evidence, including 
the findings and observations by the VA examiners in May 1999 
and June 2000, the Board finds that the record justifies a 20 
percent rating under Diagnostic Code 5201.  Although the May 
1999 VA examination revealed only slight limitation of motion 
of the right shoulder joint, the diagnosis acknowledged that 
the veteran experienced persistent pain and stiffness.  At 
the June 2000 VA examination, he was shown to have a 50 
percent reduction in internal rotation, and also complained 
of pain, stiffness and weakness.  It is thus found that right 
shoulder symptoms were indicative of functional loss 
comparable to no more than limitation of motion of the arm at 
shoulder level, occasioned by pain, from the date of service 
discharge. Consequently, that Board finds that a 20 percent 
disability evaluation is warranted for the disability at 
issue from November 1, 1998, with consideration of DeLuca.

With respect to the veteran's entitlement to a rating in 
excess of 20 percent, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
degree of pain, discomfort, and functional loss experienced 
by the veteran.  He obtains relief of pain with Motrin.  
There is no evidence that motion of the veteran's right arm 
is limited midway between the side and shoulder level which 
would warrant a 30 percent evaluation under Diagnostic Code 
5201.  


ORDER

An initial 20 percent rating for subacromial right shoulder 
bursitis is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

